IN THE SUPREME COURT OF IOWA
                            No. 36 / 05-1107

                           Filed April 27, 2007


STATE OF IOWA,

      Appellant,

vs.

AARON BEUFORD STOHR,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Hancock County, John S.

Mackey, Judge.



      State sought discretionary review of district court order suppressing

evidence of breath test in OWI case. DECISION OF COURT OF APPEALS

AFFIRMED; JUDGMENT OF DISTRICT COURT REVERSED; CASE

REMANDED.



      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant

Attorney General, and Karen R. Kaufman Salic, County Attorney, for

appellant.



      Richard A. Bartolomei of Bartolomei & Lange, P.L.C., Des Moines, for

appellee.
                                       2

LARSON, Justice.

      Aaron Stohr was arrested and prosecuted for OWI as a third or

subsequent offender under Iowa Code section 321J.2(c) (2003). Stohr filed

a motion to suppress a breath test that had been administered using a

DataMaster cdm device (hereinafter referred to as DataMaster), and the

district court sustained the motion. We granted the State’s application for

discretionary review. The court of appeals reversed the ruling, and because

this testing device is in widespread use in Iowa, we granted further review to

provide guidance to the bench and bar. We affirm the decision of the court

of appeals, reverse the judgment of the district court, and remand for

further proceedings.

      I. Facts and Prior Proceedings.

      On July 2, 2004, a state trooper stopped a vehicle driven by Aaron

Stohr and detected an odor of alcohol. The officer observed a twelve-pack of

beer behind Stohr’s driver’s seat and noticed that Stohr’s eyes were

bloodshot and watery. Stohr failed field sobriety tests, and two preliminary

breath tests resulted in breath alcohol levels of .161 and .154. The trooper

transported Stohr to the sheriff’s office and administered a breath test on

the DataMaster device. The result of Stohr’s DataMaster breath test was
.114, well over the legal limit of .08. Stohr filed several motions, including a

motion to suppress on the ground the DataMaster test was not reliable and

accurate.   The district court heard arguments on this motion and, by

agreement of the parties, admitted into the record the testimony of James

Bleskacek, a criminalist with the Iowa Division of Criminal Investigation

Criminalistics Laboratory (DCI), that had been given at a hearing in another

case, State v. Koester. Koester was tried in another county, was appealed on

the same issue as is before the court in the present case, and was affirmed
                                      3

by the court of appeals in an unpublished opinion. 710 N.W.2d 257 (Iowa

Ct. App. 2005).

      The district court in the present case concluded that the trooper who

administered the breath test did so in accordance with his training and all

applicable regulations and statutes. Further, the court concluded that the

DCI criminalist performed his prescribed duties in accordance with the

regulations governing certification and recertification of the DataMaster.

Nevertheless, the district court concluded that the scientific reliability

standard of Leaf v. Goodyear Tire & Rubber Co., 590 N.W.2d 525 (Iowa

1999), was not met with respect to the operation of the DataMaster. This

conclusion was based on what the court perceived to be uncertain internal

standard and calibration methods, as well as the variable nature of the

breath sample blown into the machine by Stohr.             The district court

concluded that the test results were, therefore, too unreliable to be admitted

and sustained the motion to suppress. The court of appeals disagreed with

this analysis, and so do we.

      II. Standard of Review.

      The parties disagree about the proper standard of our review. Stohr

contends that the court of appeals erred in reviewing the district court’s
ruling for correction of errors at law. Instead of characterizing the issue as

one of statutory interpretation, Stohr contends the issue involves an

evidentiary ruling and, as such, should be reviewed for abuse of discretion.

      Contrary to Stohr’s argument, our cases clearly have held that review

in such cases is not for abuse of discretion, but for correction of errors at

law. See, e.g., State v. Hornik, 672 N.W.2d 836, 838 (Iowa 2003) (review for

correction of errors at law when the result turns on the construction of Iowa

Code section 321J.11); State v. Long, 628 N.W.2d 440, 447 (Iowa 2001)

(review of ruling on hearsay objection for correction of errors at law, not for
                                        4

abuse of discretion); State v. Stoneking, 379 N.W.2d 352, 354 (Iowa 1985)

(review for correction of errors at law when “ ‘the operative facts and

inferences are not controverted,’ and the result will turn on the construction

of [a statute].” (quoting State v. Davis, 271 N.W.2d 693, 695 (Iowa 1978)));

compare State v. Hershey, 348 N.W.2d 1, 2 (Iowa 1984) (“Foundational

questions are to be determined by the court. Our review is for abuse of

discretion.” (Citation omitted.)).

        III. Discussion.

        Admissibility of Stohr’s breath-test results is expressly established by

statute. Iowa Code section 321J.15 provides:

              Upon the trial of a civil or criminal action or proceeding
        arising out of acts alleged to have been committed by a person
        while operating a motor vehicle in violation of section 321J.2 or
        321J.2A, evidence of the alcohol concentration . . . at the time
        of the act alleged as shown by a chemical analysis of the
        person’s blood, breath, or urine is admissible. If it is
        established at trial that an analysis of a breath specimen was
        performed by a certified operator using a device intended to
        determine alcohol concentration and methods approved by the
        commissioner of public safety, no further foundation is
        necessary for introduction of the evidence.

(Emphasis added.)

        Under section 321J.15, the State must establish three elements: (1)
the test was performed on a device intended to determine alcohol

concentration, (2) the test was performed by an operator certified to use the

device, and (3) the methods used to perform the test were approved by the

Commissioner of Public Safety. All three requirements were met in this

case.    First, the DataMaster is a device intended to determine alcohol

concentration and has been approved by the commissioner. See Hornik,
672 N.W.2d at 841-42; see also Iowa Admin. Code r. 661-7.2(1). Stohr

apparently concedes this point. Second, the operator must be certified to

use the DataMaster device. The certificate indicating that the operator in
                                      5

this case was qualified to use the device was placed in evidence and,

although Stohr does not concede this point, we believe the operator’s

qualifications were clearly established. Third, the methods used by the

operator must have been approved by the commissioner.            Hornik, 672
N.W.2d at 841-42. It is undisputed that the operator conducted Stohr’s

breath test in accordance with his training and the operational checklist

provided by the DCI. The commissioner authorized the DCI to establish

procedures for testing breath-alcohol concentration using the DataMaster

device, and the DCI did so. See Iowa Admin. Code r. 661-7.2(1). Further,

the DataMaster used in this case had been certified to be in proper working

order in accordance with the procedures issued by the DCI.

      Despite the clear legislative procedure provided for administration of

alcohol-sensing devices, and the express language of the statute that “no

further foundation is necessary for introduction of the evidence,” Stohr

argues, and the district court held, that our general rule for admission of

scientific evidence must be superimposed on the statutory criteria of section

321J.15. In making this argument, Stohr relies on Leaf. This reliance is

misplaced. The holding of Leaf, with respect to scientific evidence, may be

summarized as (1) a rejection of the mandate that federal courts exercise a
“gatekeeping” function under Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), in favor of a more

expansive approach to the admissibility of scientific evidence based on Iowa

Rule of Evidence 702 and our cases applying it; and (2) a recognition of the

district court’s broad discretion in weighing the reliability of proffered

scientific evidence. Leaf, 590 N.W.2d at 532-33.

      Contrary to Stohr’s argument and the ruling of the district court,

nothing in Leaf suggests that its general rules for assessing admissibility of

scientific evidence should control when a specific statutory process governs
                                     6

the admission of evidence. If a defendant such as Stohr chooses to attack

the results of a breath test, the jury may consider his argument in

assessing the weight to give to the test results. We agree with the court of

appeals that the district court erred in suppressing Stohr’s breath-test

results.

      We affirm the decision of the court of appeals, reverse the judgment of

the district court, and remand for further proceedings.

      DECISION OF COURT OF APPEALS AFFIRMED; JUDGMENT OF

DISTRICT COURT REVERSED; CASE REMANDED.

      All justices concur except Hecht, J., who takes no part.